*882ON PETITION FOR WRIT OF MANDAMUS
ORDER
Verizon Business Network Services Inc. et al. (Verizon) submit a petition for a writ of mandamus to direct the United States District Court for the Eastern District of Texas to vacate its March 23, 2010 and August 3, 2010 orders, and to direct transfer to the United States District Court for the Northern District of Texas, Dallas Division.
Upon consideration thereof,
It Is Ordered That:
Red River Fiber Optic Corporation is directed to respond no later than September 10, 2010.